UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1693



CHARLES L. FREEZE,

                                            Plaintiff - Appellant,

          versus

JESSE BROWN, SECRETARY OF VETERANS AFFAIRS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury.     James A. Beaty, Jr.,
District Judge. (CA-94-554-4)


Submitted:   December 19, 1996         Decided:     December 30, 1996


Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Charles L. Freeze, Appellant Pro Se.     John Warren Stone, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his action filed pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (1994). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Freeze v. Brown, No. CA-94-554-4 (M.D.N.C. Mar. 25,
1996). We deny Appellant's motion to appoint counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2